An unpub|isl ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF TI-IE STATE OF NEVADA

WILLIAM H. MITCHELL_, No. 661'7 3
Appellant,

vs.

THE STATE OF NEVADA, F § E*" E @
Respondent. SEp 03 2014

m 1_ o106 Nev. 349, 352,
792 P.2d 1133, 1135 (1990). Therefore, we

ORDER this appeal DISMISSED.

/~:a.»»»€m§@\ ,J.

Hardesty

Douglas Cherry d

ccc Hon. David B. Barker, District Judge

Carl E. G. Arnold

Attorney General/Carson City

Clark County District Attorney
Eighth District Court Clerk

Williani H. Mitchell

SuF'nEME Coun'r
or
NEvAoA

.;»:»:1947,-\   _Zqj_/(p